Citation Nr: 1216134	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased evaluation for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and L. H.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in January 2012.  

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The Veteran's defective hearing in the left ear is at least as likely as not related to exposure to acoustic trauma in service.  

2.  The Veteran is not shown to have a hearing loss in the right ear at present which is related to service.  

3.  At the hearing in January 2012, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claim for an increased evaluation for PTSD.  


CONCLUSIONS OF LAW

1.  Defective hearing of the left ear was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.102, 3.309, 3.385, 4.85, 4.86 (2011).  

2.  Defective hearing of the right ear was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.385, 4.85, 4.86 (2011).  

3.  The criteria for withdrawal of a Substantive Appeal for an increased evaluation for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at a videoconference hearing before the undersigned in January 2012.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Defective Hearing

The Veteran contends that his hearing loss is due to acoustic trauma from his duty assignment as a gunner in a mortar unit in Vietnam.  The Veteran testified that he was responsible for realigning the cannon on the aiming stakes after each round was fired, and that his head was no more than a few feet from the weapon when it was fired.  Sometimes they would fire the cannons all night long.  The Veteran testified that he has had a buzzing sound in his ears and difficulty hearing since service, which has progressively worsened over time, but that he did not seek any medical attention in service.  

The service treatment records (STRs) show no complaints, treatment, abnormalities or diagnosis for any ear or hearing problems.  

The audiological findings on the Veteran's service enlistment examination in October 1965 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
15
LEFT
15
10
10
-
10

(NOTE: Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.)  

Audiological findings (in ISO units), at the time of his service separation examination in December 1967 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
0
0
10
30

When examined by VA in February 2009, the Veteran reported that he had difficulty hearing conversational speech due to ringing in his ears and hearing loss, and believed that the disabilities were related to service.  Parenthetically, the Veteran's claims file was not made available to the examiner for review, but was subsequently forward him in May 2009 for review.  The audiological findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
30
55
LEFT
20
25
50
65
65

The diagnoses included sensorineural hearing loss, bilaterally.  In an addendum report, dated in May 2009, the VA audiologist indicated that the claims file was reviewed, and opined that it was less likely than not that the Veteran's current bilateral hearing loss and tinnitus were related to service.  The examiner noted that there were no complaints of any hearing problems in service and that the Veteran's hearing was normal in the right ear and essentially normal in the left ear when he was discharged from service, with the exception of mild hearing loss at 4000 hertz in the left ear, which did not meet the criteria for a hearing loss for VA purposes.  

Analysis

The Court has held, "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirement for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).    

Concerning the Veteran's left ear, the STRs showed that his hearing acuity was within normal limits at the time that he was accepted for service in 1965, and that there was an increase in the threshold level at 4,000 hertz commensurate with a hearing loss, as defined in Hensley, at the time of his discharge examination in 1967.  Furthermore, the evidence shows that the Veteran has a hearing loss in the left ear for VA purposes, at present.  See February 2009 VA examination.  

Although the VA examiner indicated that the elevated threshold at 4000 hertz did not meet the criteria for a hearing loss for VA purposes, he did not offer any analysis of the threshold change under Hensley.  Therefore, the Board finds that the May 2009 VA opinion is of little probative value in resolving the issue on appeal.  

In addition, the Veteran has denied any other type of significant noise exposure since his period of active service, and the has not discovered any material inconsistencies in the Veteran's contentions.  Therefore, he is deemed credible in reporting a continuity of a hearing impairment since service.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Given the absence of any evidence of chronic ear problems or any explanation for the changes in the threshold levels during service, and the nature of the Veteran's duty assignment as a combat cannoneer in Vietnam, the Board finds that there is a plausible basis for finding that the Veteran's current hearing loss in the left ear was first manifested in service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for defective hearing of the left ear is warranted.  

With respect to the right ear, the audiometric findings (after conversion from ASA to ISO standard) were essentially the same on the Veteran's enlistment and discharge examinations, and did not show a single elevated reading above 15 decibels at any of the relevant frequencies on either occasion.  The first evidence of a hearing loss in the right ear was on VA examination in 2009.  In short, the objective evidence did not show a hearing loss as defined in 38 C.F.R. § 3.385, or per the directives of Hensley in service or until more than 40 years after service.  

The Board has considered the laystatements from various family members, friends, and buddy statements to the effect that the Veteran has had hearing problems since service.  It should be noted, however, that none of the laypersons are shown to possess the medical expertise necessary to render a medical opinion.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  That is, they are not competent to render a medical opinion as to the nature or extent of the Veteran's hearing loss, and particularly, whether the hearing loss they observed was bilateral or unilateral in nature.  As the Veteran was shown to have a hearing loss in the left ear since service, the lay statements are of little probative value on the specific question of the existence of a hearing loss in the right ear.  

As there is no competent medical evidence of record suggesting a connection between the Veteran's current hearing loss in the right ear and service, and no probative evidence of any manifestations of a hearing loss in that ear until more than four decades after his discharge from service, the record affords no basis to grant service connection.  Accordingly, service connection for defective hearing of the right ear is not warranted.  

PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the videoconference hearing before the undersigned in January 2012, the Veteran withdrew his appeal of the claim for an increased evaluation for PTSD.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the issue is dismissed.  


ORDER

Service connection for defective hearing in the left ear is granted.  

Service connection for defective hearing in the right ear is denied.  

The appeal of the claim for an initial evaluation in excess of 30 percent for PTSD is dismissed.  

REMAND

Concerning the claim for tinnitus, as service connection has now been established for defective hearing in the left ear, the etiology of the Veteran's tinnitus is now in question.  That is, while the VA audiologist in May 2009 opined that the Veteran's tinnitus was not related to service, he did not offer an opinion as to whether the Veteran's tinnitus was due to any hearing loss.  Because the Board must consider all possible theories of entitlement under VA laws and regulations, an examination is necessary to determine whether the Veteran's tinnitus is related to or aggravated by the service-connected hearing loss of the left ear.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised by the claimant or by the evidence of record).  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be afforded a VA audiological evaluation to determine the etiology of his reported tinnitus.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probably) that any existing tinnitus is proximately due to, the result of, or aggravated by the service-connected defective hearing loss of the left ear.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  

The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

2.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  This should include consideration of whether the Veteran's tinnitus is proximately due to or the result of, or aggravated by the service-connected defective hearing of the left ear.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which should include the appropriate laws and regulations pertaining to secondary service connection, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


